Per Curiam.
— This opinion, in which we all concur, was prepared for the court by the late Judge Mitchelx,, and expresses'the views and j udgment of the court.
Action by Burkhart against Ogle to recover damages for the breach of a warranty in the sale of a horse. On appellant’s behalf it is contended, or more properly we should say suggested, that although a warranty may* not cover open and visible defects, such as the absence of a member or an obvious deformity, it does cover defects of which the purchaser may have been informed, and of which he may have known, but which are not open to inspection or obvious to the senses. The question propounded is an interesting one, but as nothing more is done than to propound it to the court, without argument or authority, and for the more cogent reason' that the record presents no question of any kind for decision, we do not feel at liberty to express any opinion upon the question suggested.
The judgment is, therefore, affirmed, with costs.